Citation Nr: 1218183	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-13 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death under 38 U.S.C. § 1310.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1968 to January 1971. The Veteran's service in the Republic of Vietnam is indicated by the record. The Veteran died in June 2007. The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the appellant's claim.

The Board notes that the above issue was remanded by the Board in January 2011 for further evidentiary development, to include a medical opinion.  Unfortunately, the development requested was not adequately completed and therefore another remand is warranted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that another remand for further development is warranted with respect to the above stated issue.

As noted in the previous remand, in order for service connection for the cause of the Veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury and/or service-connected disability; and (3) medical nexus linking (1) and (2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  The Veteran's death certificate dated June 2007 has been obtained and associated with the VA claims folder.  This certificate listed the cause of death as "pending."  An autopsy was performed in June 2007 which determined that the cause of death was hypertensive and valvular heart disease.  A Coroner's amendment was done in July 2007; this listed the cause of death as hypertensive and valvular heart disease, as well, and noted it had been present for years.  No other conditions were listed as contributing to the Veteran's death.

With respect to elements (2) and (3), the appellant has asserted that the Veteran's service-connected PTSD caused or aggravated the Veteran's hypertensive and valvular heart disease and thereby contributed to his death.  The appellant has alternatively contended that the Veteran's cardiovascular condition is related to his exposure to Agent Orange during his Vietnam service.

As noted above, the Board remanded the issue in January 2011 to obtain a medical opinion, by a physician, to address the relationship, if any, between the service-connected PTSD (to include medications prescribed therefore); and the Veteran's death, and the relationship, if any, between the Veteran's presumed Agent Orange exposure and his cause of death.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  A medical opinion was obtained in March 2011; however, the Board notes that the opinion was provided by a psychologist and not a physician (a medical doctor).  Indeed, the psychologist noted at the beginning of the opinion that he was not a physician, as had been requested.  As such, the Board finds that the examination was not adequate.  The Board observes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board therefore finds that a remand is necessary to obtain a medical opinion by a physician (a medical doctor), that addresses the relationship, if any, between the service-connected PTSD (to include medications prescribed therefore) and the Veteran's death; and the relationship, if any, between the Veteran's presumed Agent Orange exposure and his cause of death.

Accordingly, the case is REMANDED for the following action:

1.  VBA should then arrange for a physician with appropriate expertise to review the VA claims folder and provide an opinion as to (1) whether it is at least as likely as not that the symptomatology associated with the Veteran's service-connected PTSD either caused or contributed to the Veteran's fatal hypertensive and valvular heart disease, (2) whether it is at least as likely as not that the medications prescribed to treat the service-connected PTSD either caused or contributed to the Veteran's death and (3) whether the Veteran's presumed exposure to Agent Orange during service caused or contributed to his cause of death [the examiner should specifically address whether the Veteran's hypertensive and valvular heart disease was a precursor to ischemic heart disease].  The examiner should provide a complete rationale for all opinions rendered.  A report should be prepared and associated with the VA claims folder.

2.  After the development requested above has been completed to the extent possible, and after undertaking any additional development it deems to be necessary, VBA should again review the record and readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  If the decision remains unfavorable to the appellant, in whole or in part, a supplemental statement of the case (SSOC) should be prepared.  The appellant and her representative should be provided with the SSOC and an appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

